McADAM, J.
The prisoner was arrested on the charge of seducing the complainant under promise of marriage. Pen. Code, § 284. The complaint charges every fact necessary to make the crime complete. The law requiring the complainant to be corroborated (Id. § 286) is a mere rule of evidence relating to the trial and conviction of such offenders, and in no manner pertains to the formal complaint which initiates the prosecution. Indeed, the corroboration may be by circumstantial evidence. Boyce v. People, 55 N. Y. 644; State v. Brinkhaus (Minn.) 25 N. W. 642; State v. Hill (Mo. Sup.) 4 S. W. 121.
Writ dismissed, and prisoner remanded.